DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Embodiment G (Figs. 10-11, Claims 16-19 and 21-27) in the reply filed on 6/27/2022 is acknowledged.
Claims 20 and 28-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of biopsy through a bodily orifice, and varying species embodiments of a tube for receiving tissue, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation " The device of claim 9, wherein the source of negative fluid pressure includes a plunger…". The claim is rendered indefinite due to its dependency on claim 9 which has been previously cancelled. For examination purposes, in order to give “the source of negative fluid pressure” proper basis, the claim will be presumed to depend from claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2010/0280523 A1)
Regarding claim 16, Chen discloses: A device (see Fig. 21), comprising: an elongated housing (main body 1, see Fig. 21, see also Paragraph 54) formed of an optically transparent material (see Paragraph 58 mentioning the main body is made transparent), the housing extending from a proximal end to a distal end (main body extending from element 31, seen to be the distal end, to element 2, seen to be the proximal end as illustrated in Fig. 21) and including a lateral wall extending from the proximal end to a distal tip of the housing (see Fig. 21 showing a lateral wall of the main body extending from the proximal end of the device to the distal end), the housing defining a lumen extending into the housing from a proximal opening (formed at the interface between main body 1 and the suture junction 2, see Fig. 21) in the proximal end of the housing (hollow interior, see Fig. 21, see also Paragraph 54); and a first port extending through the lateral wall of the housing to open the lumen of the housing to an exterior of the housing (opening 4, see Fig. 21, see also Paragraph 54), the first port being sized and shaped to receive therein a target portion of tissue to be inspected and/or treated (see Paragraph 56 mentioning the opening is configured to receive a target portion of tissue). 
Regarding claim 19, Chen discloses the invention of claim 16, Chen further discloses wherein the housing is sized and shaped for insertion into a rectum (see Abstract mentioning the device is used for anorectal surgery) and the port is sized and shaped to receive a hemorrhoid therein so that a user may view the hemorrhoid and tissue adjacent to the housing through the transparent housing via the proximal opening of the lumen of the housing (see Paragraph 56 mentioning tissue is able to pass into the main body through the opening, seen to be capable of receiving hemorrhoids therein for viewing due to the transparent material the main body is comprised of. Additionally, since suture junction 2 is transparent (see Paragraph 58), a user is able to visualize the tissue in the housing via the proximal opening of the lumen in the housing)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18, 21-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0280523 A1) in view of Smith (US 2013/0172918 A1)
Regarding claim 17, Chen discloses all limitations of the invention of claim 16.
However, Chen while Chen discloses wherein the instrument is used in anorectal surgeries as removing polyps (see Paragraphs 2, 4 and 11), Chen does not disclose how those polyps are treated or removed thereafter. Specifically, Chen does not expressly disclose a first ligation band holding structure surrounding the first port, the first ligation band holding structure configured to stretch a first ligation band around the first port so that, tissue drawn into the lumen of the housing via the first port passes through the first ligation band; and a first ligation band deploying mechanism selectively operable to deploy the first ligation band from the first ligation band holding structure so that the first ligation band constricts around any tissue extending through the first port.
However, in the same field of endeavor, namely surgical tissue resection instruments having an intake port capable of receiving hemorrhoids used for treating or removing polyps, Smith teaches a tissue resection device (see Fig. 1) having an elongated housing (elongate tube 502, see Fig. 5) the housing extending from a proximal end to a distal end (see Fig. 5) and including a lateral wall extending from the proximal end to a distal tip of the housing (elongate tube 502 is formed a lateral wall encircling the interior lumen 508, preventing material from escaping, see Fig. 5), the housing defining a lumen extending into the housing from a proximal opening in the proximal end of the housing (lumen 508, see Fig. 5, see also Paragraph 71); and a first port extending through the lateral wall of the housing to open the lumen of the housing to an exterior of the housing (distal end 106, see Figs. 1B and 5 having a distal opening extending through the distal end of the lateral wall thereby forming an entry to the lumen therein), a first ligation band holding structure surrounding the first port (cap assembly 100 including a plurality of ligation bands, surrounding the distal opening, see Fig. 1B, see also Paragraph 41) to position the plurality of ligation bands (see Paragraph 41, see also Fig. 1B), seen to stretch the plurality of ligation bands around the distal opening (see Fig. 1B) wherein tissue drawn into the lumen of the housing via the first port passes through the first ligation band (tissue pulled into distal end 106 will pass through the ligation bands, deployed by the trigger line 140, see Paragraph 41, see Fig. 1B), and a first ligation band deploying mechanism (trigger line 140, see Paragraph 41, see also Fig. 1B) selectively operable to the deploy the first ligation band from the first ligation band holding structure so that the first ligation band constricts around any tissue extending through the first port (see Paragraphs 41-43), thereby forming a pseudo polyp that is then extracted (see Paragraph 43)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Chen to include the cap assembly as taught and suggested by Smith around each opening of Chen, including the ligation bands and trigger line to, in this case, deploy a ligation band around tissue pulled into the distal openings, thereby forming a pseudo polyp from the ligated tissue which may then be extracted (see Smith Paragraphs 41-43) in addition to teaching a method of treating or removing the polyps mentioned by Chen.
Regarding claim 18, the combination of Chen and Smith disclose the invention of claim 17, Chen, as modified by Smith, further discloses wherein the ligation band deployment mechanism includes a trigger line extending through the lumen of the housing through the port to releasably couple to the ligation band (see Smith Paragraphs 41-43 mentioning the deployment of the ligation bands is accomplished through trigger line 140 which extends through the lumen of the device as shown in Fig. 1B)
Regarding claim 21, the combination of Chen and Smith disclose the invention of claim 17, Chen as modified by Smith further discloses a second port extending through the lateral wall of the housing to open the lumen of the housing to an exterior of the housing (see Chen Fig. 21 showing a plurality of openings that provide a pathway into the interior lumen), the second port being sized and shaped to receive therein a target portion of tissue to be inspected and/or treated (see Chen Paragraph 56 mentioning tissue can pass through the opening 4); a second ligation band holding structure surrounding the second port (Smith cap assembly 100, see Smith Fig. 1B see also Paragraph 41, as modified from the device of Smith into the device of Chen as mentioned previously, wherein the ligation band holding structure is provided around each port to ensure all tissue surrounding the device of Chen at various angles can enter the interior lumen, see Chen Paragraph 63), the second ligation band holding structure configured to stretch a second ligation band around the second port (see Smith Fig. 1B showing the ligating bands stretched around the cap) so that, tissue drawn into the lumen of the housing via the second port passes through the second ligation band (tissue pulled into distal end 106 of Smith will pass through the ligation bands, deployed by the trigger line 140, see Paragraph 41, see Fig. 1B); and a second ligation band deploying mechanism (trigger line 140, see Smith Paragraph 41, see also Smith Fig. 1B)  selectively operable to deploy the second ligation band from the second ligation band holding structure so that the second ligation band constricts around any tissue extending through the second port (see Smith Paragraphs 41-43), thereby forming a pseudo polyp that is then extracted (see Paragraph 43)
Regarding claim 22, the combination of Chen and Smith disclose the invention of claim 17. Smith further discloses a first vacuum chamber formed within the housing and in fluid communication with the first port (see Smith Paragraph 88 mentioning the interior working channel has suction applied thereto); and a source of negative fluid pressure selectively couplable to the first vacuum chamber to apply suction to the first port to draw target tissue through the first port into the first vacuum chamber (suction device, see Paragraphs 88 and 94 mentioning the suction device supplies suction to the working channel within the outer housing) to draw a lesion into the working channel of the cap assembly for ligation, excision and removal (see Smith Paragraphs 88-90 and 94)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Chen to include the suction device as taught and suggested by Smith, thereby causing the interior lumen of Smith to become a vacuum chamber to, in this case, draw a lesion into the working channel of the cap assembly for ligation, excision and removal (see Smith Paragraphs 88-90 and 94).
Regarding claim 26, the combination of Chen and Smith disclose the invention of claim 17, Chen further discloses a radially protruding lip at the proximal end of the housing (broad brim 21, see Fig. 21), extending along a surface that forms a portion of a sphere abutting the proximal end of the housing (see Fig. 21 showing broad brim extending along a surface that forms a sphere abutting the proximal end of the main body), wherein the lip has a diameter greater than that of the housing (see Fig. 21 showing the broad brim having a larger diameter than the main body)
Regarding claim 27, the combination of Chen and Smith disclose the invention of claim 26, Chen further discloses wherein the lip has a plurality of finger grips (hollowed-out structures 22, see Fig. 21, see also Paragraph 57), the finger grips being concave cuts extending from the proximal end of the lip toward the distal end of the lip (see Fig. 21, see also Paragraph 57)
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0280523 A1) in view of Smith (US 2013/0172918 A1), further in view of O’Regan (US 5741273 A).
Regarding claim 23 (interpreted to depend from claim 22, see 112b rejection above), the combination of Chen and Smith disclose all limitations of the invention of claim 22.
However, the while Smith discloses a source of negative fluid pressure, Smith does not expressly disclose wherein the source of negative fluid pressure includes a plunger slidably mounted within the first vacuum chamber so that, drawing the plunger proximally through the first vacuum chamber draws negative pressure in the first vacuum chamber to apply suction to the first port.
However, in the same field of endeavor, O’Regan teaches wherein a plunger (plunger 18, see Fig. 1), slidably mounted within the first vacuum chamber (see Col. 4, Lines 6-14 see also Col. 3, Lines 3-38) so that, drawing the plunger proximally through the first vacuum chamber draws negative pressure in the first vacuum chamber to apply suction to the first port (see Col. 4, Lines 6-14, applying pressure to the interior channel) to draw suction through the opening in the front end of the tubular member (see Col. 4, Lines 6-14, see also Col. 3, Lines 3-38)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the source of negative fluid pressure as  disclosed by Smith and included into the device of Chen, to be a plunger as taught and suggested by O’Regan as Smith does not disclose any particular apparatus as the source of negative fluid pressure, interpreted to mean that the specific source of negative fluid pressure is not an important feature to the function of the device, and that the combined device of Chen as modified by Smith would function properly with the plunger as taught and suggested by O’Regan being the source of negative fluid pressure.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0280523 A1) in view of Smith (US 2013/0172918 A1), further in view of Saenz Villalobos (US 2021/0007748 A1), considered prior art due to dependence on a provisional filed July 8, 2019. 
Regarding claim 24, the combination of Chen and Smith disclose all limitations of the invention of claim 21. The combination further discloses a first vacuum chamber formed within the housing and in fluid communication with the first port (interior channel of Smith as illustrated in Fig. 1, seen as a vacuum chamber when supplied with a source of negative fluid pressure as incorporated from the device of Smith, in fluid communication with the opening 4 of Chen as fluid can flow directly into opening 4 and into the interior lumen)
However, the combination does not expressly disclose; a second vacuum chamber formed within the housing and in fluid communication with the second port; a source of negative fluid pressure selectively couplable to a selected one of the first and second vacuum chambers to apply suction to the corresponding one of the first and second ports to draw target tissue into the corresponding one of the first and second vacuum chambers.
However, in the same field of endeavor, namely tissue resection devices having a plurality of ports capable of drawing in tissue, Saenz Villalobos discloses a first vacuum chamber (cavities 120, see Fig. 3) formed within the housing and in fluid communication with the first port (see Examiner’s Diagram of Fig. 2 showing the first cavity in fluid connection with the first port, seen to be true for all three cavities shown in Fig. 3); a second vacuum chamber formed within the housing and in fluid communication with the second port (see Fig. 3 showing a plurality of cavities 120); a source of negative fluid pressure selectively couplable to a selected one of the first and second vacuum chambers to apply suction to the corresponding one of the first and second ports to draw target tissue into the corresponding one of the first and second vacuum chambers (see Paragraphs 40-41 mentioning a suction force applied to the plurality of cavities to draw in tissue, wherein the negative pressure is applied to whichever cavity is currently open and not engaged with a cavity cover 138, see Paragraphs 42-43) to provide suction to a lesion or hemorrhoids at different orientations, as well as to limit suction at a given orientation not having a lesion or hemorrhoid with the help of the cavity cover, thereby preventing suction from flowing through the covered cavity an only through the desired cavity, see Paragraphs 40-43)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Chen to include the plurality of cavities in fluid communication with the openings shown in Chen Fig. 21, as well as the cavity covers as taught and suggested by Saenz Villalobos to, in this case, provide suction to a lesion or hemorrhoids at different orientations, as well as to limit suction at a given orientation not having a lesion or hemorrhoid with the help of the cavity cover thereby preventing suction from flowing through the covered cavity an only through the desired cavity, see Saenz Villalobos Paragraphs 40-43)


    PNG
    media_image1.png
    350
    484
    media_image1.png
    Greyscale

Examiner’s Diagram of Saenz Villalobos Fig. 3
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0280523 A1) in view of Smith (US 2013/0172918 A1), further in view of Saenz Villalobos (US 2021/0007748 A1) as applied to claim 24, further in view of Scheyer (US 2006/0167473 A1), further in view of O’Regan (US 5741273 A).
Regarding claim 25, the combination of Chen, Smith and Saenz Villalobos disclose all limitations of the invention of claim 24.
However, the combination does not expressly disclose a port selection mechanism that couples the source of negative pressure to the selected one of the vacuum chambers, the port selection mechanism including a sealing member that abuts a wall that seals the first and second vacuum chambers, the wall including a first hole Page -3-opening the plunger chamber to the first vacuum port and a second hole opening the plunger chamber to the second vacuum chamber, the sealing member being movable between a first configuration in which the first opening is open and the second opening is sealed and a second configuration in which the second opening is open and the first opening is sealed, wherein the source of negative fluid pressure includes a plunger slidably mounted within the first vacuum chamber so that, drawing the plunger proximally through the first vacuum chamber draws negative pressure in the first vacuum chamber to apply suction to the first port.
However, in the same field of endeavor, namely tissue resection devices capable of ligating and resecting hemorrhoidal tissue, Scheyer discloses a port selection mechanism (closure device 15, see Fig. 3) including a sealing member (closure part 16, see Fig. 3) that abuts against a wall (closure part 16 abuts against shell wall 5 of tube 1, see Figs. 11-12) that seals the interior chamber of the tube 1 (see Paragraphs 68 and 71 mentioning the closure device can cover the axial opening 12 of the tube 1 to prevent tissue from entering the tube), the sealing member being movable between a first configuration (see Paragraphs 68 mentioning the closure part can be rotated to an “open position” which allows axial opening 12 access to procure tissue), and a second configuration in which the opening is closed (see Paragraph 71 mentioning the closure device can rotate to close off axial opening 12) to allow access to the specified target location to a desired opening (ligature opening 21 or axial opening 12, see Paragraphs 66-71)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Chen to include the closure device as taught and suggested by Scheyer to, in this case, allow access to the specified target location to a desired opening (desired openings of Chen that face the tissue to undergo resection, see Scheyer Paragraphs 66-71). It is noted that by rotating the closure device to expose any opening of Chen would then close off openings on the opposite side of the device, thereby only allowing the negative pressure source access to the open ports within the interior wall of the main body the connect to the plurality of ports of Chen and cavities of Saenz Villalobos as incorporated into the device of Chen)
However, the while Smith discloses a source of negative fluid pressure, Smith does not expressly disclose wherein the source of negative fluid pressure includes a plunger slidably mounted within the first vacuum chamber so that, drawing the plunger proximally through the first vacuum chamber draws negative pressure in the first vacuum chamber to apply suction to the first port.
However, in the same field of endeavor, O’Regan teaches wherein a plunger (plunger 18, see Fig. 1), slidably mounted within the first vacuum chamber (see Col. 4, Lines 6-14 see also Col. 3, Lines 3-38) so that, drawing the plunger proximally through the first vacuum chamber draws negative pressure in the first vacuum chamber to apply suction to the first port (see Col. 4, Lines 6-14, applying pressure to the interior channel) to draw suction through the opening in the front end of the tubular member (see Col. 4, Lines 6-14, see also Col. 3, Lines 3-38)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the source of negative fluid pressure as  disclosed by Smith and included into the device of Chen, to be a plunger as taught and suggested by O’Regan as Smith does not disclose any particular apparatus as the source of negative fluid pressure, interpreted to mean that the specific source of negative fluid pressure is not an important feature to the function of the device, and that the combined device of Chen as modified by Smith would function properly with the plunger as taught and suggested by O’Regan being the source of negative fluid pressure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2021/0077115 A1 to Grant, US 6142933 A to Longo, US 6142931 A to Kaji, and US 6102271 A to Longo all disclose tissue resection devices capable of removing hemorrhoids comprising a plurality of ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771